Porter, J.,
delivered the opinion of the court. The facts in this case do not appear to be controverted, the only matter disputed is the legal obligations which arise on them.
The plaintiff was agent for the steam-boat Fayette, of which the defendant was part owner. This action is instituted to recover the amount of an appeal bond, given in an action, wherein the owners of this boat were defendants, and also for monies paid lor the expenses of the boat while in this port.
It is insisted the defendant is liable in solido, because the contract by which he became interested in this vessel, was entered *193info at Pittsburg, in the state of Pennsylvania, where the common law prevails.
This law governs the obligation of the partners with each other, but not with third persons. It can no more affect the rights of those who contract with them in a different country, than particular stipulations between the partners could. The contract entered into in the case before us, was made in this state, and must be regulated by the lex loci contractus.— This is the general rule, and we know of no exception to it, unless the agreement is in respect to land in an other country, or the performance is to be in another state. A foreigner coming into Louisiana, who was twenty-three years old, could not escape from a contract with one of our citizens, by averring that according to the laws of the country he left, he was not a major until he reached the age of twenty-five.
We think therefore, that the defendant is only liable for his virile portion of the monies laid out and expended on the steam-boat Fayette.—Caroll vs. Waters, 9 Martin, 500.
In relation to the appeal bond, it seems to bo conceded the defendant is liable in solido, *194unless there has been a severance of the iudg-J ° rneni,
The evidence of this it is contended, is pre-senled by a letter of the plaintiff to the defendant, in the following words :—
JYew-Orleans, August 8, 1823.
Mr. J. F. Gray,
Dear Sir—In consequence of the late judgment here against the Fayette, of which I informed you under date of the 27th ultimo, I have to request you to pay over to Wilkins M’llvaine & Co. immediately, $700, being your proportion of the whole amount of debt.
Your early attention to this, is respectfully solicited, because of my having drawn on them for the gross amount.
(Signed,) J. Baldwin.
Payment of this sum was made as requested, and Mllvaine & Co. gave a receipt in full of “ Mr. Gray’s separate account with Joshua Baldwin, as furnished us as one of the owners of the steam-boat FayetteN
Thefe can be no doubt, that the expressions used in this letter, and the receipt extinguish the obligation which the defendant .Owed in solido. When a receipt is given a co-debtor for his part, it is an aeknowledg-*195taent that he is not bound jointly and sevrraily, it being inconsistent I Inn a person should be debtor for a part, and debtor for the whole. Pothier des Obligations, no. 277. Toullier Droit Civil Francois, vol, 6, liv. 3, tit. 3, cap. 4, no. 741. Civil Code 290, art. 111.
The language used in a subsequent letter of the defendant, by which he states, that “ Mr. Anderson will pay the balance of the account, and if not, they must”, has been relied on as restoring the obligation in solido. We think the expression can only be considered as a recognition of the previous obligation by which each were only responsible for a part, and that the parties did not contemplate a new obligation. ,
There is no foundation for commissions charged on monies paid on the appeal bond. and for costs.
It is therefore ordered, adjudged and de creed, that the judgment of the district court be annulled avoided and reversed, and it i-. iurther ordered adjudged and decreed, that the plaintiff do recover of the defendant, the sum of one hundred and eighty dollars, sixty nine cents, with interest from judicial demand. *196the costs in the court below, and that the appellant pay the costs of the appeal.
M'Caleb for the plaintiff, Whiltelsey for the 1 J defendant.